 1   KAMER ZUCKER ABBOTT
     Carol Davis Zucker #2543
 2   Dare E. Heisterman #14060
     3000 West Charleston Blvd., Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel:    (702) 259-8640
 4   Fax: (702) 259-8646
     Email: czucker@kzalaw.com
 5   Email: dheisterman@kzalaw.com

 6   Attorneys for Defendant
     Sport Clips, Inc.
 7

 8
                                                         UNITED STATES DISTRICT COURT
 9
                                                                       DISTRICT OF NEVADA
10

11   DESTINIE MULLEN, an Individual            )                                      Case No. 2:19-cv-01992-RFB-NJK
                                               )
12
                                Plaintiff,     )
13                                             )                                      STIPULATION AND REQUEST FOR
     vs.                                       )                                      EXTENSION TO ANSWER
14                                             )                                      PLAINTIFF’S COMPLAINT
     SPORT CLIPS, INC., a Foreign Corporation, )
15   DOES I-X; and ROE CORPORATIONS 1-X, )                                                      First Request
                                               )
16                                             )
17                              Defendant.     )
     __________________________________ ____ )
18
                   The parties, by and through their respective counsel of record, hereby stipulate and request
19
     that the deadline for Defendant Sport Clips, Inc., to answer or otherwise respond to the Complaint
20
     be extended from the present date of December 9, 2019 to January 6, 2020. This Stipulation is based
21
     upon the following facts:
22

23                 1. Plaintiff served the Summons and Complaint on November 18, 2019, rendering an answer
24                        or other initial appearance due December 9, 2019.
25                 2. Given that Defendant’s counsel was recently retained, Plaintiff has agreed to an extension
26                        of time until January 6, 2020 within which to answer or otherwise respond.
27   ///
28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 2
 1                 3. This extension is requested for the reasons stated above and not for purposes of delay or

 2                        any other improper purposes.

 3                 DATED this 13th day of December 2019.

 4
                   HKM EMPLOYMENT                                                             KAMER ZUCKER ABBOTT
 5                 ATTORNEYS LLP
 6

 7   By:          _/s/Jenny L. Foley_______________                                        By: _/s/Dare E. Heisterman____________
                  Jenny L. Foley            #9017                                               Carol Davis Zucker    #2543
 8                Marta D. Kurshumova #14728                                                    Dare E. Heisterman     #14060
                  1785 East Sahara, Suite 300                                                   3000 West Charleston Blvd., Suite 3
 9                Las Vegas, Nevada 89104                                                       Las Vegas, Nevada 89102
                  Tel: (702) 625-3893                                                           Tel: (702) 259-8640
10
                  Fax: (702) 625-3893                                                           Fax: (702) 259-8646
11
                   Attorneys for Plaintiff                                                    Attorneys for Defendant
12                 Destinie Mullen                                                            Sport Clips, Inc.

13
                                                                                      IT IS SO ORDERED.
14

15

16                                                                                    __________________________________
                                                                                      UNITED STATES MAGISTRATE JUDGE
17
                                                                                              December 16, 2019
                                                                                      DATED: __________________________
18
19

20

21

22

23

24

25

26
27

28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                      Page 2 of 2
